Citation Nr: 0804529	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.  

2.  Entitlement to service connection for elevated 
triglycerides.

3.  Entitlement to service connection for normal PSA.

4.  Entitlement to service connection for diabetes mellitus 
(DM).

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for multiple sclerosis 
(MS) as due to exposure to herbicides.  

8.  Entitlement to service connection for optical neuritis as 
due to exposure to herbicides.  

9.  Entitlement to service connection for MS on a direct 
basis.  

10.  Entitlement to service connection for optical neuritis 
on a direct basis.  

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for hypertension to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In October 2007, the veteran 
testified at a Travel Board hearing.  

Issues listed 9 through 13 on the front page are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On October 23, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal as to the issues 
of service connection for elevated cholesterol, elevated 
triglycerides, normal PSA, and DM, is requested.

2.  The veteran's PTSD diagnoses have been attributed to a 
verified in-service stressor.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

4.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and MS and/or optical neuritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issues of service connection for 
elevated cholesterol, elevated triglycerides, normal PSA, and 
DM, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.304(f)) (2007).

3.  MS may not be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.307, 3.309 (2007).  

4.  Optical neuritis may not be presumed to be the result of 
herbicide exposure during active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 
2006); 38 C.F.R. §§  3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Elevated Cholesterol, Elevated 
Triglycerides, Normal PSA, and DM

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In October 2007, the veteran withdrew his 
appeal as to the issues of service connection for elevated 
cholesterol, elevated triglycerides, normal PSA, and DM, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the veteran in February 2004.  
Thereafter, additional VCAA letters were sent in February 
2005 and in July 2005.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board notes that the veteran was afforded a VA PTSD 
examination in July 2006.  With regard to the other service 
connection claims which are being considered on the merits, 
the claims are being remanded.  The claim for service 
connection for MS as due to Agent Orange cannot be granted on 
that basis, for the reasons set forth below.  In sum, there 
is no presumptive service connection for that disorder.  
Thus, although there is no VA examination regarding that 
specific allegation, the claim cannot be granted based on a 
matter of law.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 
38 C.F.R. § 3.304(f), requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include several purported experiences.  The veteran contends 
that while he served in Vietnam, he witnessed munitions 
exploding, mortar and rocket attacks, he almost killed a 
person, he witnessed an incident where his friend J.H. almost 
killed people, and his friend J.T., was killed.  He contends 
that these experiences made him fearful for his life.  

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
stressful incidents he reportedly experienced during service.  
The veteran was examined by a private examiner in April 2004.  
The veteran described the incidents where he saw a munitions 
camp explode, experienced frequent mortar attacks, and he 
almost killed someone.  The private examiner, E.H.B., Jr., 
M.D., diagnosed the veteran as having PTSD which was 
referable to his military service, particularly where he saw 
a lot of mortar fire and guard duty experience.  In July 
2006, the veteran was afforded a VA examination.  At that 
time, the veteran described the experiences where he saw a 
large ammunition dump blown up, where he almost killed 
himself, and when J.H. discharged his weapon and almost 
killed people.  The diagnosis was PTSD.  

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A request for stressor verification was made of the Center 
for Unit records research (CURR).  The CURR confirmed that 
the veteran's unit was exposed to mortar and fire attack, 
small arms fire, rocket and ground attacks.  In addition, it 
was verified that an attack resulted in a large amount of 
fuel being destroyed.  

Thus, there is corroborating evidence that the veteran's unit 
was subjected to repeated enemy fire and the evidence also 
tends to show that a munitions area was attacked and blew up.  
Therefore, some of the veteran's stressors have been verified 
and some have not.  The Board notes that corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  The Court has held that the 
fact that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, 
exposed to these attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire, witnessing enemy 
fire, being fearful of enemy attack, and of a munitions blow 
up, are corroborated by credible supporting evidence.

As previously noted, there are multiple diagnoses of PTSD in 
the record.  Since the Board has found, at least in part, 
that some of the stressful events occurred, the diagnoses of 
PTSD were based on a verified stressor.

Accordingly, service connection for PTSD is granted.


Service Connection on the Basis of Exposure to Herbicides for 
MS and Optical Neuritis

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.

However, MS and optical neuritis are not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  Based on the provisions 
outlined above, the Secretary has determined that there is no 
positive association between herbicide exposure and the 
development of any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  

Ina  February 2004 statement, a private physician stated that 
he could not comment on the etiology of the veteran's 
neurological condition.  In a January 2006 letter, Dr. M. 
indicated that Agent Orange does not cause MS.  

Accordingly, MS and optical neuritis may not be presumed to 
have been incurred during active military service due to 
herbicide exposure including Agent Orange exposure and 
service connection is not warranted for any of those claimed 
disabilities on that basis.  

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  This matter is addressed in the Remand portion 
of this decision, below.  


ORDER

Service connection for elevated cholesterol is dismissed.

Service connection for elevated triglycerides is dismissed.

Service connection for normal PSA is dismissed.

Service connection for diabetes mellitus is dismissed.

Service connection PTSD is granted.  

Service connection for MS as due to exposure to herbicides is 
denied.

Service connection for optical neuritis as due to exposure to 
herbicides is denied.  


REMAND

MS and Optical Neuropathy

In his personal hearing, the veteran indicated that he was 
initially treated in the early 1970's for symptoms of optical 
neuritis and MS.  Since he was separated from service in 
1968, so this would come within the 7 year presumptive 
period.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
development of MS to a degree of 10 percent within seven 
years from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran stated that he was seen in the early 1970's by an 
optical specialist who diagnosed optical neuritis which was 
an early sign of MS.  He reported that he was in Cincinnati, 
Ohio at the time, but he did not give the physician's name.  
He indicated that since that time, he had been treated by 
Drs. Wiley, Mandosa, and Meyer.  The Board notes that there 
are April 2001 and January 2005 letters of Dr. Meyer and a 
November 1990 letter of Dr. Wiley of record.  However, the 
complete clinical records are not of record and should be 
obtained, as well the records of the optical specialist, 
should the veteran provide the required information and 
medical release for those records.  

In addition, the veteran should be afforded a VA examination 
to determine if MS and optical neuritis are etiologically 
related to service and/or were initially manifest within 7 
years, to a compensable degree, of the veteran's separation 
from service.  


Hearing Loss and Tinnitus

At his personal hearing, the veteran testified that he was 
exposed to loud noises during service which caused his 
hearing loss and tinnitus.  The veteran asserted that Dr. 
Meyer told him that his hearing loss and tinnitus were 
related to service.  However, a review of correspondence from 
that physician shows that he indicated that the veteran had 
hearing loss and buzzing in his ears, but he did not opine as 
to their etiology.  

The Board invites the veteran to submit the aforementioned 
supporting opinion from Dr. Meyer.  In addition, he should be 
afforded a VA audiological evaluation to determine if the 
veteran's claimed hearing loss and tinnitus are etiologically 
related to service and if hearing loss was manifest within 
one year of his separation from service.  


Hypertension to include as secondary to PTSD

As noted above, service connection for PTSD has been granted.  
The veteran asserts that he has hypertension as secondary to 
PTSD.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The veteran has not been afforded a VA examination to include 
a VA medical opinion in order to determine if hypertension is 
etiologically related to service-connected PTSD.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is hereby invited submit 
the supporting opinion from Dr. Meyer 
regarding service connection for hearing 
loss, tinnitus, and any other claimed 
disability.  

2.  Contact the veteran and determine the 
name and address of the optical 
specialist who examined the veteran in 
the early 1970's.  Thereafter, obtain the 
appropriate medical releases and obtain 
and associate with the claims file copies 
of all clinical records, which are not 
already in the claims file, from the 
optical specialist; Drs. Wiley, Mandosa, 
and Meyer; and any other treating 
physicians indicated, of the veteran's 
treatment for MS and optical neuritis.  

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of MS and optical 
neuritis.  Any necessary testing should 
be performed.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that MS and optical neuritis are 
etiologically related to service and/or 
were initially manifest within 7 years, 
to a compensable degree, of the veteran's 
separation from service in October 1968.

4.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of hearing loss and 
tinnitus.  An audiogram and 
discrimination testing should be 
performed.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that the veteran has hearing loss and 
tinnitus, and, if so, if they are 
etiologically related to service and/or 
if hearing loss was initially manifest 
within 1 year of the veteran's separation 
from service in October 1968.  

5.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and etiology of hypertension.  
Any necessary testing should be 
performed.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that the veteran has hypertension, and, 
if so, if it is etiologically related to 
service and/or if hypertension was 
initially manifest within 1 year of the 
veteran's separation from service in 
October 1968.  

Also, based on a review of the claims 
file and any examination findings, the 
examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current hypertension 
disability is proximately due to, or the 
result of, the service-connected PTSD.  

The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
hypertension is permanently aggravated by 
the veteran's service-connected PTSD.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


